      Case 2:15-cr-00289-ILRL-DMD Document 701 Filed 12/23/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                        *           CRIMINAL NO. 15-289

                v.                               *           SECTION: “B”

 ANDRE DOMINICK                                  *
 DEBRA BECNEL
 LISA VACCARELLA                                 *

                                          *      *       *

       GOVERNMENT’S RESPONSE TO DOMINICK’S UNOPPOSED MOTION
         TO EXTEND TIME TO FILE MOTION TO CONTINUE BASED ON
       CLIENT’S MEDICAL ISSUES AND TO PRODUCE MEDICAL REPORT

       A trial in this matter is set for January 21, 2020. On December 21, 2019, Andre Dominick

filed a motion titled “Unopposed Motion to Extend Time to File Motion to Continue Based on

Client’s Medical Issues and to Produce Medical Reports.” (Rec. Doc. 698). The opening line of

the motion indicates that defendant Dominick and the government are jointly submitting the

motion, which requests until January 7, 2020, to file a motion to continue the trial. The government

files this response to clarify its position. As explained below, the government is not opposed to the

defendant seeking additional time, if necessary. However, the government does not join in his

motion seeking an additional two weeks to file a motion to continue.

       On December 19, 2019, Dominick’s counsel asked all parties by email if they would be

inclined to jointly request to extend filing deadlines until December 30, 2019. Later that day,

government counsel responded, in an email that followed a telephone conversation, that “the

government wouldn’t object to you getting a good cause extension of the motion to continue

deadline if the information you need to make a decision can’t be obtained in time.”
     Case 2:15-cr-00289-ILRL-DMD Document 701 Filed 12/23/19 Page 2 of 2




       To date, counsel for Dominick has not received medical records from the hospital and has

been unable to speak to his client’s doctor. In the absence of any information regarding Dominick’s

medical condition and prognosis, the government does not object to extending defendant

Dominick’s motion filing deadline. However, in light of the fast-approaching trial date, the

government suggests an extension to December 30, 2019.

Respectfully submitted,

PETER G. STRASSER                                ERIC S. DREIBAND
UNITED STATES ATTORNEY                           Assistant Attorney General
Eastern District of Louisiana                    Civil Rights Division
                                                 United States Department of Justice
s/ Chandra Menon
CHANDRA MENON                                    s/ Christine M. Siscaretti
Assistant United States Attorney                 CHRISTINE M. SISCARETTI
650 Poydras Street, Suite 1600                   Trial Attorney, Civil Rights Division
New Orleans, Louisiana 70130                     950 Pennsylvania Avenue, NW - PHB
Telephone: (504) 680-3085                        Washington, District of Columbia 20530
Chandra.Menon@usdoj.gov                          Telephone: (202) 514-7852
                                                 Christine.Siscaretti@usdoj.gov
s/ Tracey N. Knight
TRACEY N. KNIGHT
Assistant United States Attorney
Louisiana Bar Roll Number 23165
650 Poydras, Suite 1600
New Orleans, Louisiana 70130
Telephone: (504) 680-3080
Tracey.Knight@usdoj.gov




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to all
defense counsel of record.

                                                     s/ Chandra Menon
                                                     CHANDRA MENON
                                                     Assistant United States Attorney


                                                2
